Title: Thomas Jefferson to Charles K. Mallory, 1 September 1816
From: Jefferson, Thomas
To: Mallory, Charles K.


          
            Sir
            Monticello Sep. 1. 16.
          
          By a letter of June 4. from mr Cathalan at Marseiles (our Consul) I am informed he had shipped a barrel of 38. gallons of wine of Roussiles Roussillon in France for me, on board the ship Lothair, John Stone master, bound for Norfolk, and consigned to the Collector of the port for me, and that the vessel was to sail the next day. I do not know whether she has arrived at Norfolk; but whenever she does, I will ask the favor of you to forward the cask to messrs Gibson & Jefferson at Richmond by a captain who can be depended on against it’s adulteration, and to draw for freight, duties, & all expences on them, and they will pay your draught on sight on my account.
          Having occasion from time to time to import articles (particularly wines and books) from different ports of Europe, & especially of the Mediterranean, from which conveyances to any particular port of the US. are not always to be had, I am obliged to desire my correspondents to ship them to any of our ports, consigned to the Collector of the port; trusting that these gentlemen will notify me and
			 draw on my correspondents above named for expences & duties. this will sometimes happen to draw such consignments on you, and I hope you will do me the favor to recieve them, forward them
			 without
			 further order to messrs Gibson & Jefferson, and to draw on them for all expences & duties, only dropping me a line notifying their arrival, and that you will be so good as to excuse this liberty from the necessity of the case,
			 as I have no particular correspondent at Norfolk. with this apology for the trouble I have taken the liberty to give you I pray you to accept the assurance of my great esteem & respect
          Th: Jefferson
        